UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-21598) Exact name of registrant as specified in charter:	Putnam RetirementReady Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2014 Date of reporting period:	August 1, 2013 — January 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam RetirementReady ® Funds Putnam RetirementReady 2055 Fund Putnam RetirementReady 2030 Fund Putnam RetirementReady 2050 Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2045 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2040 Fund Putnam RetirementReady 2015 Fund Putnam RetirementReady 2035 Fund Putnam Retirement Income Fund Lifestyle 1 Semiannual report 1 | 31 | 14 Message from the Trustees 1 About the funds 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 20 Terms and definitions 25 Other information for shareholders 26 Trustee approval of management contract 27 Financial statements 35 Shareholder meeting results Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Our allocation of assets among permitted asset categories may hurt performance. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Active trading strategies may lose money or not earn a return sufficient to cover trading and other costs. Efforts to produce lower-volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted returns. In addition, under certain market conditions, the funds may accept greater volatility than would typically be the case, in order to seek their targeted return. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. There is no guarantee that the funds will provide adequate income at and through an investor’s retirement. Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the funds. Message from the Trustees Dear Fellow Shareholder: In early 2014, stock prices fluctuated while most bond markets advanced, reversing the trends that dominated the two asset classes during 2013. Although the economic recovery appears to remain intact and previous market forces may re-emerge, the shift in short-term trends reminds investors once again about the value of portfolio diversification. In this environment, we believe Putnam’s commitment to active fundamental research and taking a proactive view about risk is well suited to uncovering attractive investment opportunities. We are pleased to report that this focus continues to earn Putnam high marks among industry peers. In 2013 — and for the third time in five years — Barron’s ranked Putnam one of the top two mutual fund families based on total returns across asset classes. Lastly, for guidance on today’s markets, we also believe that you are well served by consulting with your financial advisor, who can help you assess your individual needs, time horizon, and risk tolerance — crucial for guiding you toward your investment goals. As always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the table above do not reflect a sales charge of 4.00% for Retirement Income Fund Lifestyle 1 and 5.75% for all other funds; had they, returns would have been lower. See pages 5 and 11–20 for additional performance information. For a portion of the periods, the funds had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * With the exception of Putnam RetirementReady 2050 Fund and 2055 Fund (inceptions: 5/2/05 and 11/30/10, respectively), the inception date of all share classes of RetirementReady Funds is11/1/04. † Returns for the six-month period are not annualized, but cumulative. 4 RetirementReady ® Funds Interview with your fund’s portfolio manager How did Putnam RetirementReady® Funds perform for the six - month period ended January31, 2014? For the majority of the period, investors benefited from strong U.S. equity market growth and an accommodative Federal Reserve. I am pleased to report that, within a fairly low volatility environment, Putnam RetirementReady Funds posted positive results across the board. What was the market environment like during the past six months? Investors who took on risk in 2013 were rewarded, in what proved to be the equity market’s best annual performance since the 1990s. There were some speed bumps, as when the market advance slowed in October as a result of the congressional budget debate, which led to a 16-day partial shutdown of the federal government. Nevertheless, in the six-month period ended January31, 2014, riskier assets generally offered higher returns than “safer” investments such as Treasuries or highly rated corporate bonds. As I mentioned, markets also experienced unusually low volatility, though in January, the period’s final month, there was a small correction in U.S. equities, with the S&P 500 Index, a broad measure of U.S. stocks, declining more than 3.5%. But I believe that this was mainly due to some year-end profit taking, as investors sought to realize This chart shows performance of broad market indexes for the six months ended 1/31/14. See pages 4 and 11–20 for fund performance information. Index descriptions can be found on page 25. RetirementReady ® Funds 5 capital gains after the start of the year for tax purposes and waited to sell. In addition, some softer economic numbers came out, but in my opinion this had more to do with the record cold temperatures across the nation during January, and the weather’s impact on the housing sector, consumer behavior, and construction. During the period, the U.S. central bank did a good job of communicating its intentions to eventually draw down its $85-billion-a-month purchase of bonds. Although the actual first $10 billion reduction did not take place until January2014, this had an effect on the more interest-rate-sensitive areas of the fixed-income market. What strategies added to portfolio performance on an absolute basis? Within a favorable environment for taking credit and liquidity risk, our credit strategies within fixed income were the biggest contributors. The team’s preference for credit-sensitive areas of fixed income, rather than those more reliant on interest rates, continued to benefit the portfolios. Within equities, positive performance was broad-based. Within the portfolio’s directional component — those strategies that are linked to the overall direction of the markets — the largest contribution came from our U.S. equity exposure, as we targeted less volatile, or “low-beta,” stocks. Our research has shown that low-beta stocks have historically provided better risk-adjusted returns [how much risk is taken for producing a return]for longer time periods compared with the overall market. In general, the portfolios were slightly overweight equities relative to each fund’s benchmark during the period. Within equities, we favored developed markets, particularly the United States. While it is far from perfect, the U.S. equity market was still the best place to be invested. Toward the end of the period, we also worked to close our underweight to Europe, particularly the more established, “core” economies of the eurozone. We remained underweight in the portfolio to emerging markets, whose economies are experiencing slower growth, and underweight to commodities. Over the course of the fourth quarter of 2013, the portfolios were also able to generate substantial return from non-directional strategies, which are designed to be less dependent on overall market direction. Specifically, many of the regional equity trades, which tended to favor U.S. equities over international markets, added value. A tactical decision to use options at the beginning of October — in an attempt to capitalize on the threat of higher volatility that we expected would accompany the deficit debate and political wrangling — also proved to be advantageous. How would you describe the current macroeconomic environment? In the United States, there is growth, though not necessarily the kind of growth you would expect at this point in a recovery. The Fed has begun to taper its economic stimulus in part because it is seeing measurable improvement in the economy but also because the bond-buying aspect of the Fed’s stimulus package is not having as great an effect as it once did. Corporate earnings continue to improve at a faster rate than revenues, so companies still have the same mismatch of top-line and bottom-line growth. With respect to employment, we believe the situation remains difficult. Although the unemployment rate has come down, this has been largely due to a declining labor participation rate — people have left the work force and given up looking for jobs. In Europe, the economic picture has improved, where only a short time ago the eurozone appeared to be teetering on the verge of collapse. China’s slowdown has stabilized, but it seems much work remains 6 RetirementReady ® Funds to be done in order to develop a domestically driven economy. In general, emerging-market economies, as I mentioned, are not doing well — due in large part to the lack of demand for their goods from the developed world. What is your outlook for the rest of 2014? It appears that U.S. economic growth is on track, and the Fed’s December decision to modestly reduce its bond-buying program by $10 billion per month beginning in January2014 offered confirmation that the central bank also believes the economy continues to heal. Additionally, Japan’s economy strongly rebounded, while core European economies performed better than expected. As 2014 begins, we are focused on several key risks. First, the Fed is faced with a delicate balancing act as it seeks to communicate about further reductions in its bond-buying program without destabilizing the financial markets or the U.S. economy. This will bear watching as economic data are released in the months ahead. Across the board, equity valuations have become somewhat stretched, but we remain constructive on the asset class. While not euphoric about the current environment, companies are more hopeful about business conditions. Corporate balance sheets look solid and earnings are decent, but there has been little top-line growth. All told, with the U.S. economy in the mid-cycle phase of expansion, stocks may continue to move higher in 2014, though, in our view, probably not to the same degree as in 2013. While not overly pessimistic, we are not nearly as optimistic as we were at the beginning of 2012 and 2013. We still favor equities in ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the funds’ managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the funds’ managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the funds. RetirementReady ® Funds 7 developed markets, with the United States being the most attractive market, in our opinion. Therefore, we plan to become more tactical in the months ahead. We expect higher volatility and, within the Putnam Absolute Return sleeves of each fund, could rely more on non-directional strategies. The plan is to seek return from several strategies rather than just from one or two, and spread out risk. Thank you, Bob, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by a fund for the entire period. Portfolio composition is subject to review in accordance with the funds’ investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Robert J. Kea is Co-Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Bentley University Graduate School of Business and a B.A. from the University of Massachusetts, Amherst. A CFA charterholder, he joined Putnam in 1989 and has been in the investment industry since 1988. In addition to Bob, your fund’s portfolio managers are James A. Fetch; Joshua B. Kutin, CFA
